


EXHIBIT 10.5

FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT

     THIS FIRST AMENDMENT (the “First Amendment”) to the Employment Agreement,
including all Exhibits thereto (the “Employment Agreement”) by and between John
A. Scarlett (“Executive”) and Geron Corporation, a Delaware Corporation (the
“Company”) is made effective February 11, 2014. Capitalized terms used in this
First Amendment that are not otherwise defined herein shall have the meanings
provided therefor in the Employment Agreement.

     WHEREAS, the Employment Agreement was entered by the Company and Executive
effective September 29, 2011; and

     WHEREAS, the Company and Executive desire to further amend the Employment
Agreement as set forth herein.

     NOW, THEREFORE, in consideration of the mutual promises and covenants
contained herein, it is hereby agreed by and between the parties hereto as
follows:

AGREEMENT

1. Section 3.1 of the Employment Agreement (Base Salary) is hereby deleted in
its entirety and replaced with the following:                    

“3.1 Base Salary. During the term of Executive’s employment with the Company,
Executive shall receive such annual base salary as is approved by the Board of
Directors of the Company (the “Board”), subject to increase in the sole
discretion of the Board (the “Base Salary”), payable in accordance with the
regular payroll practices of the Company. As of the effective date of this First
Amendment, Executive’s Base Salary is $586,500.”

  2. Section 3.2 of the Employment Agreement (Bonus) is hereby deleted in its
entirety and replaced with the following:  

“3.2 Bonus. Executive shall be eligible to earn, for each fiscal year of the
Company ending during Executive’s employment with the Company, an annual
discretionary cash bonus (an “Annual Bonus”) targeted at sixty percent (60%) of
Executive’s Base Salary. If the Company determines, in its reasonable
discretion, that Executive has engaged in any misconduct intended to affect the
payment of his/her Annual Bonus, or has otherwise engaged in any act or omission
that would constitute Cause for termination of employment, as defined by Section
1.2 of the Agreement, Executive will automatically and immediately forfeit
his/her entire Annual Bonus. If the Annual Bonus has already been paid to
Executive, such Annual Bonus will be deemed unearned, and the Company shall have
the right to recover the entire amount of the Annual Bonus paid to Executive for
the calendar year(s) in which such misconduct or other act or omission
constituting Cause occurred. Without limiting the foregoing, any such misconduct
or other act or omission constituting Cause will subject Executive to
disciplinary action up to and including termination of employment. In addition,
any Annual Bonus paid to Executive for the calendar year(s) in which such
misconduct or other Cause occurred is subject to recoupment in accordance with
The Dodd–Frank Wall Street Reform and Consumer Protection Act and any
implementing regulations, any other clawback policy adopted by the Company and
any compensation recovery policy otherwise required by applicable laws,
regulations or statutes. Recovery by the Company of an Annual Bonus in
accordance with this Section shall not constitute an event giving rise to a
right by Executive to voluntarily terminate his/her employment for cause based
on such recovery by Company, nor shall it constitute “constructive termination”,
or any similar term or circumstance under the Agreement or any other plan or
agreement with the Company.”


Page 1 of 2
First Amendment to Employment Agreement/Scarlett

--------------------------------------------------------------------------------




Except as expressly set forth herein, all terms and conditions of the Employment
Agreement, as amended by this First Amendment, remain unchanged and in full
force and effect.

In Witness Whereof, the parties have executed this First Amendment on the
respective dates set forth below:

GERON CORPORATION   By: /s/ Hoyoung Huh Hoyoung Huh Chairman of the Board  
Date:  Feb 11, 2014

Accepted and agreed this 11th day of February, 2014.

/s/ John A. Scarlett John A. Scarlett, MD

Page 2 of 2
First Amendment to Employment Agreement/Scarlett

--------------------------------------------------------------------------------